Citation Nr: 1111992	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to October 7, 2009, for residuals of fractured right second, third, and fourth metatarsals.

2.  Entitlement to a rating in excess of 30 percent from October 7, 2009, for residuals of fractured right second, third, and fourth metatarsals.

3.  Entitlement to an initial rating in excess of 10 percent for chronic muscle strain of the left hip.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 10 percent rating for residuals of fractured right second, third, and fourth metatarsals.

In a July 2008 rating decision, the RO assigned a 20 percent rating for residuals of fractured right second, third, and fourth metatarsals, effective April 8, 2004.  The RO also granted service connection for chronic muscle strain of the left hip, and assigned a 10 percent rating effective April 8, 2004.  In a February 2010 rating decision, the rating for residuals of fractured right metatarsals was increased to 30 percent, effective October 7, 2009.

A video conference hearing was held in August 2010 with the Veteran in Des Moines, Iowa, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to a rating in excess of 10 percent for chronic muscle strain of the left hip and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to October 7, 2009, the Veteran's residuals of fractured right second, third, and fourth metatarsals manifested in an antalgic gait and pain no worse than 7/10 in severity, treated with medication.

2.  From October 7, 2009, the Veteran's residuals of fractured right second, third, and fourth metatarsals have not resulted in actual loss of use of the right foot.


CONCLUSIONS OF LAW

1.  Prior to October 7, 2009, the criteria for a rating in excess of 20 percent for residuals of fractured right second, third, and fourth metatarsals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2010).

2.  From October 7, 2009, the criteria for a rating in excess of 30 percent for residuals of fractured right second, third, and fourth metatarsals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 letter informed the Veteran of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in June 2008.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right foot disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

The Veteran underwent a VA examination in July 2005.  With respect to his right foot, he reported a constant, dull, aching pain, rated as 2/10 in severity, over the plantar surface of the middle three metatarsal heads, with lesser discomfort of the dorsal foot in the same region.  Walking barefoot or on hard surfaces caused the plantar surface pain to increase.  The pain was not altered by ordinary daily weight bearing activities if he was wearing a "good padded shoe."  He was more symptomatic in cold or damp weather.  He did not experience any flare-ups of his condition.  He treated his condition by using over-the-counter padded insoles in both of his shoes.  There was no indication of dislocation, subluxation, or constitutional symptoms of arthritis.  On examination, there was minimal tenderness with firm palpation of the plantar surface of the third metatarsal head.  The toes appeared normal.  The Veteran was able to rock up on his heels and rise up on his toes without difficulty.  Sensation and deep tendon reflexes were normal.  X-rays revealed a deformity of the midshaft of the third metatarsal, and fusion of the third and fourth metatarsals.  The examiner indicated that there was mild functional limitation due to pain with certain weight bearing activities.

VA treatment records dated October 2005 show the Veteran reported pain rated as 4 or 5 out of 10 in severity that was present "most of the time."  This caused him to limp somewhat.  On examination, there was pain on palpation of the dorsum of the right foot.  He was prescribed nortriptyline for his pain.

The Veteran was seen for a podiatry consultation in November 2005.  He reported pain in his right foot, which worsened over the course of the day.  He had also developed a callus on his right foot.  On examination, dorsalis pedis and posterior tibial pulses were 2/4.  Muscle strength was 5/5.  Range of motion of the ankle, subtalar, and first metatarsophalangeal joints were within normal limits without pain, grinding, or crepitus.  A hyperkeratotic lesion underlying the right second metatarsal head was debrided, with no ulceration or infection.  X-rays showed shortening and consolidation of the shaft of the right third and fourth metatarsals.  There was also a fusion of the third metatarsal base to its adjoining cuneiform.  The Veteran was prescribed orthotics for his condition.

The Veteran was seen again in January 2006.  He reported continued right foot pain, and had not yet obtained his prescribed orthotics.  On examination, there was pain on palpation of the right third and fourth metatarsals dorsally, and also underlying the second metatarsophalangeal joint.  X-rays and a CT scan showed a significant shortening of, and fusion between, the right third and fourth metatarsals.  A metallic plate was noted to be on the fourth metatarsal.  Muscle strength was 5/5 and deep tendon reflexes were 2/4. 

The Veteran testified at an RO hearing in October 2007.  He stated that he had constant pain in his right foot that prevented him from putting full pressure on it.  As a result, he was unable to walk more than about two blocks.  He had tried using special shoe inserts, but they only aggravated his condition.  He treated his condition with ibuprofen.

VA treatment records dated February 2008 show the Veteran reported being treated by his local doctors, who switched his pain medication from vicodin to methadone.  This was to treat the Veteran's foot, hip, and back conditions.

The Veteran also submitted lay statements dated July 2008 from his acquaintances.  His former employer stated that the Veteran had difficulty performing his duties due to the pain in his foot.  The Veteran often had to stop what he was doing and wait for the pain to subside before he could resume.  Additional statements conveyed how the Veteran's foot condition made daily tasks difficult to perform.

VA treatment records dated January 2009 show the Veteran reported right foot pain rated as 3/10 in severity, worsened by weight bearing and walking to 7/10.  He was on methadone in the past, and currently treated his condition with ibuprofen and naproxen.

The Veteran was afforded a VA examination in October 2009.  With respect to his right foot, he reported background pain of 4/10, increasing to as high as 9/10 after being on his feet for some time.  Activities such as walking, standing, or even using the gas pedal in his car increased his pain.  He reported some swelling, warmth, and tingling in his right foot.  He was able to be on his feet for 30 to 40 minutes before needing to rest for about 30 minutes.  He treated his condition with rest, ibuprofen, and occasional hydrocodone.  He denied any flare-ups.  He utilized a cane if he planned on walking longer distances.  On examination, there was exquisite pain with palpation along the third and fourth metatarsals and with compression across the forefoot.  There were no calluses, hallux valgus deformities, hammer toe, or claw toe deformities.  The Veteran was able to rock up on his heels and take 2 to 3 steps.  He was unable to tandem walk or rise up on his toes due to pain.  Sensation was grossly intact and symmetric.  The examiner noted that there was increased functional impairment due to repetitive use.

VA treatment records dated May 2010 reflect continued complaints of right foot pain.  The Veteran had resumed taking methadone for his pain.

The Veteran testified at a Board videoconference hearing in August 2010.  He stated that, because his foot never healed properly after his initial injury, his foot did not sit properly and he felt pressure on a specific spot.  As a result, walking was more difficult.  He could not stand for long periods of time or carry anything above a certain weight.  He utilized a cane when his foot was particularly painful.  He could only spend at most 20 percent of his day standing.  He had been prescribed insoles, but these only aggravated his problem.  He was unable to stand on the ball of his foot.  He treated his condition with ibuprofen.  He estimated he could walk approximately 500 yards before needing to stop and rest.  He also described some loss of feeling in his toes.  He stated that he was unable to perform manual labor or similar physical tasks.

C.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran's disability is rated under Diagnostic Code 5283.  Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or nonunion of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Diagnostic Code 5284 provides ratings based on other foot injuries.  Moderate foot injuries rated 10 percent disabling; moderately severe foot injuries are rated 20 percent disabling; and severe foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Other diagnostic codes pertaining to the ankle and foot must also be considered to determine if a compensable evaluation is warranted.  However, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, and 5282 are not applicable here, as the clinical findings do not reflect that the Veteran has a diagnosis of, or symptomatology that would be equivalent or analogous to pes planus, a weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, or hammer toes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 (2010).

There is also some evidence of lost sensation in the right foot.  Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521; see also Diagnostic Code 8524, 8525.

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted prior to October 7, 2009.  The record reflects that while the Veteran reported having a limp and constant pain in his foot during this period, the severity of that pain did not exceed 7/10, and was rated between 2/10 and 5/10 when not aggravated by use.  The Veteran had normal range of motion in the ankle, subtalar, and first metatarsophalangeal joints.  Strength was 5/5 and deep tendon reflexes were 2/4.  There was no indication of dislocation, subluxation, or constitutional symptoms of arthritis.  These findings most closely approximate a "moderately severe" level of impairment.  Therefore, the assigned 20 percent rating is appropriate.  A higher 30 percent rating is not warranted for this period, as the Veteran's condition was did not rise to a "severe" level of impairment prior to October 7, 2009.

Moreover, a rating in excess of 30 percent is not warranted from October 7, 2009.  The applicable Diagnostic Codes provide a higher 40 percent rating only when the rated disability results in actual loss of use of the foot.  Evidence from this period, specifically the October 2009 VA examination, does not reflect that the Veteran has lost the use of his right foot.  He reported being able to function for 30 to 40 minutes before needing to rest.  While using the gas pedal in his car caused pain, the Veteran indicated that he was able to perform that action.  On examination, the Veteran was able to rock up on his heels and take 2 to 3 steps, and sensation in his feet was grossly intact and symmetric.  Therefore, the evidence does not reflect actual loss of use of the right foot, and therefore a higher 40 percent rating is not warranted during this period.

The Board has also considered a rating under Diagnostic Code 8520, as the Veteran reported some tingling and loss of feeling in his foot.  However, on examination in October 2009, the Veteran's deep tendon reflexes were 2+, and his plantar reflexes were down going.  Sensation was grossly intact and symmetric.  There is no indication of any loss of feeling prior to the October 2009 examination.  Therefore, a separate compensable rating under Diagnostic Code 8521 is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of fractured right second, third, and fourth metatarsals with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  While the Veteran offered evidence of the impact of his foot disability on his capacity to work, there is no persuasive evidence in the record to indicate that this service-connected disability alone would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  As discussed above, the recently assigned 30 percent rating is the maximum available for the Veteran's disability in the absence of a loss of use of the foot.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent prior to October 7, 2009, for residuals of fractured right second, third, and fourth metatarsals is denied.

A rating in excess of 30 percent from October 7, 2009, for residuals of fractured right second, third, and fourth metatarsals is denied.


REMAND

Left Hip

At his August 2010 hearing, the Veteran and his representative presented argument and testimony regarding his claim for an increased rating for his service-connected left hip condition.  The undersigned VLJ took testimony on that issue, but noted that it was unclear from the record whether that issue was on appeal before the Board.  The parties noted the existence of a temporary claims folder that had been generated but was not available for review.

That temporary claims folder has been obtained and reviewed.  The record indicates that the Veteran was granted service connection for his left hip condition in July 2008, and assigned a 10 percent rating effective April 8, 2004.  In May 2009, the Veteran filed a claim for TDIU in which he stated that his right foot, left hip, and low back conditions made it too painful for him to work.  Given that the statement was filed within one year of the July 2008 rating decision, and appears to assert that his left hip condition was worse than the assigned rating contemplated, the Board finds that it may be construed as a notice of disagreement (NOD) with the rating assigned in connection with the grant of service connection.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").

Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

In his August 2010 hearing, the Veteran asserted that he was unable to work due to his service-connected disabilities.  The Board notes that a claim for TDIU was denied by the RO in December 2009, and the Veteran did not perfect an appeal with respect to that decision.  While the issue of entitlement to a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).

However, a decision on the issue of the Veteran's entitlement to a TDIU is deferred pending development of the Veteran's claim for an increased rating for his left hip disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an appropriate statement of the case (SOC) on the issue of entitlement to a rating in excess of 10 percent for chronic muscle strain of the left hip.  The Veteran should be notified that if he wants to appeal, he has to submit a substantive appeal within 60 days of the SOC. If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.

2.  If adjudication of the above issue set forth in numbered paragraph one (1) above results in a favorable decision and after undertaking any further development deemed appropriate, the RO/AMC should adjudicate the issue of entitlement to a TDIU.  If the benefit is not granted in full, the Veteran and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


